Mr. Justice Smith delivered the opinion of the court. The information in this case charges the defendant Burke with wife abandonment. The only question presented is whether or not the evidence justifies or sustains the judgment: A jury wus waived and the cause was submitted to the court for trial. Upon a review of the evidence we are of the opinion that the finding and judgment is sustained by a clear preponderance of the evidence. It is clear from the evidence that defendant Burke not only abandoned his wife and refused to live with her, but that he neglected and refused to maintain and provide for her. The evidence is conflicting in some particulars, and the presiding judge, with the witnesses and their manner of testifying before him, was in.a better position than is this court, sitting as a court of review, to determine the credibility of the witnesses and to say which of them is to be believed where their evidence is conflicting. Calvert v. Carpenter et ah, 96 Ill. 63. We cannot say from the record that the finding of the trial judge who heard the evidence and saw the witnesses as they delivered their testimony on the trial, is contrary to the weight of the evidence. The judgment must be affirmed. Affirmed.